So OA ND Wn BR Ww NPN

Nu NY NY NY NHN NY NO Be RR ee ee ee a ea a i
N A FF YW NH FF DO wow NI DWN BRB WwW BH KF CSO

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 1 of 41

Judge Ronald B. Leighton

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

ANDRE THOMPSON, a single man; and
BRYSON CHAPLIN, a single man,
NO. 3:18-cv-05267
Plaintiffs,
vs.
PLAINTIFFS’ TRIAL BRIEF
CITY OF OLYMPIA, a local government
entity; and RYAN DONALD and “JANE
DOE” DONALD, individually and the
marital community comprised thereof,

Defendants.

 

 

 

 

I. INTRODUCTION
Plaintiffs Andre Thompson and Bryson Chaplin respectfully submit this Trial Brief to
the Court. Following the Court’s denial of Defendants’ motions for summary judgment,
the following claims remain at issue for trial:
1. Plaintiffs’ §1983 claims against Defendant Officer Donald for his unreasonable

use of deadly force;

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P lof 4 ATTORNEYS AT LAW

age 1 oO 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo Oe NY DBD Wn &

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Za
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 2 of 41

2. Plaintiffs’ §1983 claims against the City of Olympia for failing to adequately train
its officers to handle usual and recurring situations with which they must deal and
that the City’s deliberate indifference to the obvious consequences of its failure to
train was the moving force that caused the ultimate injury to the plaintiffs, in
violation of U.S.C. 42, section 1983.

3. Plaintiffs’ state law claim of negligence against Officer Donald for unreasonable
tactical conduct and decisions leading up to the use of deadly force show, as part
of the totality of circumstances, amounting to negligence.

4. Plaintiffs’ state law claim for the tort of Outrage against both Defendants.

Il. EXCESSIVE FORCE

On May 21, 2015 at approximately 1:00 a.m., Mr. Bryson Chaplin was caught
attempting to steal beer from Safeway grocery store located in Olympia Washington. Mr.
Andre Thompson accompanied Mr. Chaplin, but was not involved in the attempted theft.
Police were called to the Safeway store, but Mr. Chaplin and Mr. Thompson had fled the
scene before they arrived.

At approximately 1:14:57 a.m., Officer Donald reported to dispatch that he had
spotted two men matching the description of the suspects walking with skateboards
northbound on Cooper Point Rd. The area where Officer Donald pulled over his patrol

vehicle is residential with “low hanging trees” and “almost pitch black.”

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.

P 9 of 41 ATTORNEYS AT LAW
age 2 O 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
ou wo Nn DoD Hn Bf

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 3 of 41

 

Because Officer Donald had only turned on his driver’s side spotlight and did not
immediately identify himself as a police officer when he “asked” Plaintiffs to take a seat
in front of his patrol vehicle, Mr. Thompson believed it was perhaps a campus security
officer wanting to make contact. Wanting to avoid an encounter, Mr. Thompson and Mr.
Chaplin began crossing Cooper Point Rd. when Thompson heard a male voice yell,
“Stop” “Olympia Police.” Not wanting a confrontation, not wanting his brother arrested
for shoplifting, wanting to avoid any contact with police, the two brothers began running
north, away from Officer Donald. While running, they heard multiple gunshots.

A. First Volley of Shots

Unbeknownst to Officer Donald, Ittika Frazier and Kaleigh Savage whose

home faced Cooper Point Road and whose upstairs bedroom window was later damaged

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 3 of 41 ATTORNEYS AT LAW

age 5 0 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo Aa A Dn BR Ww NY

NO NO NO NO NN NHN HNO eRe eR ee eee eee hme
NH A FP Ww NY KFKFK FD OD DOH NH A WwW BR WO NB KF CO]

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 4 of 41

by a stray bullet from Officer Donald’s gun were awake when they were alerted to

sounds of gunfire outside their bedroom window. Frazier told police:

A. And then I hear yelling and, uh, like a lot of. -urn, like, uh, key sounds, like
jiggling sounds. Because there's like no other sounds on the Cooper Point
Road except when some body's walking and it's like you can only hear that.
Right. Urn, ... and then jingling sounds. And then, uh, somebody saying, uh,
"police! Stop! Police! Stop!" Um, and then like .. I just heard like ji-, like
running sounds type and then the shots started going off And, urn, ...
Q: So the jiggling sound like someone was running? Yeah.
Savage, told police:
And we didn't really hear anything too much at first. It was really quiet.
But, then we heard get on the ground, urn, really authorative, urn, guessing that was
thepolice officer. Urn, and then we kind of heard some scuttling around, like they
could be running. Um, but then there was, I think, two or three gunshots at first.
Officer Donald also initially told investigating officers immediately following the
incident that Plaintiffs were “running” before the initial encounter near the patrol vehicle.
Five days later, during his investigative interview with his guild attorney at his side, his
story changed, however. Now, the plaintiffs were “walking” past his patrol vehicle when
he moved to the rear of his patrol vehicle to “meet up with them.”
Evidence at the Scene.

When the investigative team arrived to document the evidence, they found three

“linear” bullet strikes in the pavement at the rear of the patrol vehicle.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.

P 40f4l ATTORNEYS AT LAW
age + 0 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

oO Oe NY Dn FP YW YN KB

NO NO NO NO NO NO —O Re Rm ey ee ee ee ie Le
Nn OU FF Ww NY KF DBD OO WH NY DA W KR WH BH KF CO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 5 of 41

 

Officers also located three spent cartridge casings on the passenger side of the
patrol vehicle (#23, #24, plus one more) and one at the right rear corner (#2). It was later

determined Officer Donald fired four shots while at the rear of the patrol vehicle.

 

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 5 of 4l ATTORNEYS AT LAW

age 5 0 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

So Om ND nO BP Ww HN

NH NO NO NN NY NO NNO wR Oe ee ea ea eg a
NHN Un FPF Ww ND FF OD O60 DWH NY DB WNW KR W bw FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 6 of 41

Police also noted a “3 foot area in the grass behind the patrol vehicle that was
matted down” with “what appeared to be foot prints in the matted grass that appear” as

though “someone walked in the ditch betweenshg

  

Based on how the bullet fragments were imbedded in the roadway, the grassy
depression next to the fence line, the three spent casings on the passenger side of the
patrol vehicle, the location of the ejection portal on the right side of the firearm, the spent
casings ejecting to the right, crime scene reconstruction expert, Kay Sweeney,
determined if the shooter was standing in the grassy depression next to the fence line
firing in an easterly direction, the spent casings would land where they were located —

next to the passenger side of the patrol vehicle.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
ATTORNEYS AT LAW

Page 6 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

Oo DA YN Dn FBP WY NO Ke

NO NO NO NO NO NO —O Rm me eee ee eae
NH UU FF WYO NHN YF DO WH NY DB WH BR WO HB KF OS

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 7 of 41

Figure #11
Three small bullet impact cra-
ters in pavement; #3, #4, and #6,

Depressed Figure #13
rass area Early Morning Photograph of
aon Officer Donald’s Parked Police

Vehicle at-Scene

 

 

The scene revealed Officer Donald fired three warning shots into the pavement
and one shot in an unknown direction when Plaintiffs did not heed his command to stop

and fled north on Cooper Point Rd.

Donald’s Story
PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
Pase 7 of 41 ATTORNEYS AT LAW
ag 920 FAWCETT -- P.O. BOX 1657
aeEEEEiaiGh TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

oO ea NY Dn nA FBP WY NO

NU NYO NY NO NY NHN HNO Re Re Re Re Re ee ee ee hm ee UL
Nn A FF WwW NHN KF DBD Oo OD IQ DB WW BR Ww BO FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 8 of 41

In a desperate attempt to explain why there were three bullet strikes in the
roadway, why he later shot and paralyzed Chaplin and wounded Thompson, Officer
Donald concocted an elaborate story about how the Plaintiffs must have conspired to
murder him. Thompson, though stumbling with alcohol intoxication, with the reflexes of
a cat, suddenly and unexpectedly grabbed his right arm while pushing him down at a “45
degree” angle with his left arm. And as he was being held down by Thompson, Chaplin
raised his skateboard above his head, aiming the trucks of the skateboard perfectly in line

with Officer Donald’s head. (Donald’s re-enactment).

 

PLAINTIFFS’ TRIAL BRIEF DAVIES FEARSON, F.C
ATTORNEYS AT LAW

Page 8 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

oO DOAN Dn Wn FBP WY NO

NN N NH NY NY NO RO ee ee eee ea ea a
NH UU FF WwW NY KF CD Oo OH NY DA WH BR W PB FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 9 of 41

 

Fearing he was about to be killed if struck, unable to defend himself in any stay:
not able to lay one finger on Thompson as he was being overpowered, Officer Donald un-
holstered his gun and fired four times — one of the bullets wounding Chaplin’s right arm
(Donald’s new theory of how Chaplin’s arm was injured). How did Chaplin’s
skateboard miss striking Thompson’s arm/shoulder” if he/Chaplin “follow[ed] through
with the swing”? How did drunken Chaplin align the “trucks” of the skateboard perfectly

with his head in such darkness? How did the bullets miss Chaplin’s torso when Officer

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 9 of 41 ATTORNEYS AT LAW

age 7 O 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

Oo Oo YN DH Wn BR W PO eR

NU N NO NHN NO NY ROR Ree ee i ee ee re Oe
Nn nA FF WwW YN F&F DO WO QD WNW BR WwW PB KF OC

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 10 of 41

Donald was “aiming for center mass” with Chaplin standing only “two feet” away?

How did three, bullet strikes end-up in the roadway if Donald fired all four shots in rapid
succession? How did three, bullet strikes end-up in the roadway in linear fashion if
Officer Donald was firing his gun while pushed/pulled in all direction and if he fired in

the directions depicted below by Officer Donald?

 

Why did Officer Donald not fight back? Why did he not use his defensive maneuvers?
How did intoxicated Thompson manage to overpower and hold Officer Donald down
without Officer Donald defending himself? Questions jurors may ponder.

When defense expert Kenton Wong was asked how the spent casings could have
landed on the passenger side of the patrol car if shots were fired in the manner depicted
below, Wong replied:

Whether there's enough movement and whether the expended cartridges casings,
upon ejection, would have struck somebody's arm or somebody's shirt or

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.C,
YY)

Page 10 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
o Aa NBD Wn FB Ww PO

—
So

 

NO NO NO NY NY NO ROR Ree eee ee he uu eee
NH Wn FF WO NY KF DO OH NI BD WH BR W HP Be

 

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 11 of 41

somebody's leg, I can't say. But if it flew unimpeded and did not strike anything
as it was ejected from the ejection port, they would have landed in the grass.

 

 

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.

P 11 of 41 ATTORNEYS AT LAW
age ll o 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo Oe NY DOW FR Ww NY eS

NO NY NH DW NY NO NO RRR ee ea ea ea i
NH OA FF WO NY KK DB OO WO NH DBD WH BR W ww FCO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 12 of 41

Many obstacles “impeded” the spent cartridge casings from landing on the other
side of Officer Donald’s patrol vehicle: Donald’s face; Donald’s head; his arm; his neck;
his shoulder; his chest; the rear of the patrol car; the car’s bumper.

Chaplin’s Right Arm Wound

Forensic scientists from the Washington State Patrol crime laboratory, Dr. John
Lacy, and Kay Sweeney will refute Officer Donald’s new theory of how Chaplin’s arm
became injured.

Kathy Geil who examined Chaplin’s sweatshirt testified there were five bullet
holes in the back of his sweatshirt in “linear” fashion — meaning the holes were “all from
the same bullet and they are just flying in a general direction because the velocity and the

mass of that bullet is not going to be defected too much, unless it hits a significant

   

 

target.”
sweaisnit damage
_ _——s!
IMG 0831 C tan H IPG

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 12 of 41 ATTORNEYS AT LAW

age 120 920 FAWCETT -- P.O. BOX 1657
at) TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 13 of 41

Unlike the other entry bullet holes which were clearly circular, forensic scientist
Margaret Barber determined the right arm bullet holes were “mushroom” in shape and

size, consistent with a sweatshirt fragment from the right arm found at the location.

Dr. John Lacy, a medical examiner, also testified unequivocally that the wounds

on Chaplin’s right arm were consistent with a “deformed bullet” fragment re-entering and
re-exiting. He stated:

“The wound is irregular in its shape. It has a very asymmetric marginal
abrasion. It’s size is unusual, and the location on the body should not
produce those change in the wound appearance, had the bullet been intact
when its struck.”

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
ATTORNEYS AT LAW

Page 13 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

So Oa ND WOW BR WY HNO

DO NO NO NO NO NO RO Re RR ey eee eee uh ee hm ee
NH OU FP WwW NY KF DD Oo DO NY DBD WwW BR W HB KF CO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 14 of 41

 

Kay Sweeney, by actually examining Bryson’s sweatshirt and his undershirt, by
reviewing Dr. Lacy’s conclusion, by reviewing Ms. Barber’s report, by reviewing Ms.
Geil’s statements, by reviewing the medical records, similarly determined the hollow-
point bullet that entered Chaplin’s back fragmented and exited — one small fragment
damaging the sweatshirt and the larger fragment re-entering Chaplin’s right arm before
again exiting — causing the linear pattern on the sweatshirt consistent with the

wounds/scars sustained by Chaplin.

 

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
ATTORNEYS AT LAW

Page 14 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

Co Aa NIN Dn FP Ww NO eK

NO NO NO NY NY NY ORR RO Re Re ee ee eee eae
NH UU FP Wo NY KH TD Oo WwW NH DB WH BR WHO WH KF COC

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 15 of 41

B. Second Volley — Shooting of Chaplin

It is undisputed Officer Donald shot Plaintiff Chaplin multiple times after he
emerged from the woods. It is undisputed that officers Paul Evers and Luke O’Brien
were already at the scene before the second and third volley of shots were fired. It is
undisputed that when officers Evers and O’Brien ran towards Plaintiffs Chaplin and
Thompson in the woods, Plaintiffs changed their direction and ran back in the direction
from which they came. It is undisputed Plaintiffs ran to get away from Evers and
O’Brien. It is also undisputed that Bryson was found approximately 20 feet from where

Donald stated he was standing when he shot Bryson as he emerged from the woods.

 

PLAINTIFFS’ TRIAL BRIEF DAvIES PEARSON, P.C.
TTOR

Page 15 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo Oa ND Wn BP WY YO Ke

NO NO NO NO NO NO RN Re Re RR eee eee ow ee hve
NH A FF WY Ne KF DO WwW NQH DB WH BR Ww NB FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 16 of 41

Donald claimed that Bryson stumbled back a “few feet” and collapsed onto the
road before he began rolling side to side. This testimony is contradicted by medical
experts who opined the bullet that shattered Chaplin’s vertebrae at T-11 would have
resulted in Chaplin becoming immediately incapacitated. Dr. Lacy testified, “I think it’s
probably more likely than not that he would have collapsed right away.”

Dr. Seth Stankus similarly determined:

“Within a reasonable degree of medical certainty, this injury would have caused
an acute and complete spinal cord injury. This injury would have produced an
immediate and complete loss of function of both lower extremities, a flaccid
paraplegia. Mr. Chaplin would have been immediately incapacitated and fallen
to the ground.”

Plaintiff Chaplin denies attempting to attack Officer Donald with his skateboard.
In the darkness, he could not see where Officer Donald was standing when he emerged
from the woods. He does not recall hearing Officer Donald’s commands to stop, to get
on the ground before being shot. He ran from officers Evers and O’Brien. He ran to get
away from Officer Donald. He did not try to murder Officer Donald with his skateboard
when there were other officers already at the scene right behind him.

C. Third Volley — Shooting of Thompson

It is undisputed that Plaintiff Thompson was not armed with a weapon; was not
reaching for a weapon; did not have anything in his hands that could be used as a
weapon; did not have anything in his hands that could be mistaken for a weapon; did not

have on a coat that could hide a weapon.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.C.
fA ATTORNEYS AT LAW

Page 160 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo OBA ND nH BR WY HO

NO NO NO NO NO NO NO RR ee eee ee ve
NHN OU FF WwW NY KF DO WwW NY DA WH BR W HB KF OO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 17 of 41

Plaintiff Thompson admits yelling at Officer Donald after witnessing Donald
shoot his brother multiple times. He admits yelling, “Bro! Bro! Bro!” after his brother
fell to the ground and he heard his brother’s painful cries. He admits yelling, “Why did
you shoot my brother?” “Are you going to kill me too?” He admits yelling profanities at
Officer Donald. He admits not getting down as ordered by Officer Donald.

Plaintiff Thompson denies Officer Donald warning he will shoot. No civilian
witness heard Officer Donald give warning he would shoot. He denies attempting to
disarm Officer Donald. He was not on a suicide mission to take away Officer Donald’s
gun and kill Officer Donald — especially with other officers at the scene right behind him.

Officer Donald claimed he shot Thompson because he feared Thompson would
disarm him. He claimed Thompson was so close, he could see Thompson’s eyes “target
glancing” his weapon. So close Thompson’s hand was about to grab his gun. So close
Thompson’s torso was “three feet” from the muzzle of his gun. He had no choice but to
shoot.

[Why did he not re-holster his gun to better retain it as taught at the academy?

Why did he not transition to a less lethal force? ]

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 17 of 41 ATTORNEYS AT LAW

age 1/0 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
 

Co mea ND nO BR Ww NO KR

NH NO NO NO NO NO NO KH HF Fe eRe eRe ee ee ee Oe hue
NH aA SP Wo NY KK TD ODO WB NH DA WwW BR W NH KF C/S

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 18 of 41

 

(Donald’s re-enactment).

Contrary to Donald’s story, firearm examiner Kathy Geil determined that the
drop-off distance of the gun particle residue was 48 inches. Sweeney who later examined
Thompson’s T-shirt under a microscope concluded there were no gunshot residue
particles on Thompson’s white T-shirt. Meaning, Thompson was more than 48
inches/four feet away from the muzzle of Officer Donald’s gun. [Detective Claridge
never sent Thompson’s T-shirt to the crime lab for gunshot residue analysis. Kenton
Wong never examined the T-shirt for gunshot residue].

Kenton Wong opined maybe the wind blew the particles away; maybe the rain
washed it away. It was not raining that night. It was not windy that night. And very

unlikely Thompson’s blood would have gotten rid of every single piece, every scintilla of

gunshot particle.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.C.
N

Page 18 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
YN DA A BB WY WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 19 of 41

D. Donald had time to transition to less lethal force.

When asked why he did not transition to less lethal force to apprehend Chaplin
and Thompson, Officer Donald replied “{He] had [his] firearm out, and it was much
easier.” He added, he could not transition because “The pace at which [Thompson] was
advancing on me, it was impossible for me to transition to another force tool, to holster

my weapon.”

When confronted at his deposition and when he realized he actually had 28

seconds to either holster his gun or transition to less lethal force, he claimed:

@ Ihave a 100% failure rate with my Taser. The one time I did use my Taser,
it was ineffective.” [Not true. ]

@ I also have a hundred percent failure rate using a bean bag shotgun, as
well. [Not true.]

@ OChas a very high ineffective rate. [Not true.]
In fact, his own police practice expert, Jeffrey Paynter, insisted the tools are NOT
ineffective and added, “No officer would believe that.”

E. Donald did not understand when he could use deadly force.

General Order 1.3 in effect during May 2015 strictly defined when deadly force

may be employed. Paragraph 1.3.2(1) reads:

Deadly force may be employed only when necessary to protect the officer or
others from what he/she reasonably believes is an immediate threat of death or
serious physical injury.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 19 of 41 ATTORNEYS AT LAW

age 170 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Co ON DO nN BA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 20 of 41

Serious physical injury (as described in RCW 9A.04.110) is defined as “an injury that
involves substantial risk of death, major permanent disfigurement, or protracted
loss/impairement of the function of any bodily part or organ.”

During his deposition, Officer Donald was asked a series of questions, starting

with the definition of “serious physical injury.” He answered:

I couldn’t tell you what the — what the law definition is, but anything that could
cause you serious physical pain. It could be a number of things.

When asked if the OPD policy defines serious physical injury as “substantial risk
of death, major permanent disfigurement, or protracted loss/impairement of a function of
any bodily part or organ,” Donald responded:

I have not seen that policy. I can’t tell you what the policy is.

Further questioning revealed that Donald’s understanding of “serious physical

pain” completely contradicted what is in the protocol. When asked:

Q: Officer Donald, when he grabbed your arm and he was

pushing you down, were you thinking that you were

going to be serious-- you were going to suffer serious physical injury?
A: Absolutely.

Thinking Donald must have misunderstood the question and giving him the

opportunity to reflect before answering, he was again asked.

QO: The question officer was whether you believed when he grabbed your
arm and put his hand, the other hand, on your back and pushing you

PLAINTIFFS’ TRIAL BRIEF ee PEARSON, P.C.
TTORNEYS AT LAW

Page 20 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So wa ND nA FP WY NO

NO NO NO NO NY NO NO He Heo eee ee me ve
DN A FP Ww NY KFKFK DTD Oo Ow NQ DA WN BR Ww PB KF]

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 21 of 41

down, whether you believed you were suffering or going to suffer
serious physical injury?

Again, Donald did not disappoint. Without a moment’s pause or hesitation,

Donald stated:

A: Absolutely. I don't know why else you would assault a police officer, let
alone anybody, rather than -- other than to cause them injury.

Q: Mr. Thompson, as he was allegedly walking towards you yelling, and
screaming, and visibly upset, at that point was there threat of serious
physical injury as he's walking towards you?

A: There absolutely could have been.

Officer Donald believes he can shoot anyone who is walking towards him yelling
and screaming and visible upset, because there “could be” serious physical injury.
Either because Officer Donald was never properly trained or because he is too obtuse to
retain the information, Donald did not know prior to discharging his weapon multiple
times that he can only shoot his gun when he himself or another is in “substantial risk of
death, major permanent disfigurement, or protracted loss/impairement of a function of
any bodily part or organ.” According to Officer Donald, an officer has discretion to

shoot or to transition to less lethal force, and he was merely exercising his discretion. “J

used my discretion.”

Wl. Monell CLAIM
Prior to May 21, 2015, the City knew Officer Donald had a problem when responding

alone: he did not wait for back-up; by acting alone, he escalated the situation to where

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 1 of 41 ATTORNEYS AT LAW

age 410 920 FAWCETT -- P.O. BOX 1657
3:18-ev-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So Oa YN Dn BR W HP Be

NY NY NY NY NY NY NO Re Ree ee ee ve ve OL
N WA FF YW YN KF DO ww DQ DWH BRB WwW BH HK OSO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 22 of 41

force was inevitable; he prematurely withdrew his gun when deadly force was clearly not
necessary; he did not attend training or was not tested for proficiency as required.
Having knowledge, the City was deliberately indifferent to Officer Donald’s
shortcomings. Ultimately, Officer Donald’s shortcomings and the City’s failure to
adequately train resulted in Officer Donald shooting his gun because “it was easier.” It
was easier to just shoot two men who did not heed his commands to get down, rather than
wait 60 seconds for Officers Evers and O’Brien who were already at the scene and ready
to assist. It was easier to just shoot than to use less lethal force to apprehend the
plaintiffs.

And the City’s knowing failure to address Donald’s habit of putting himself in
perilous situations and then physically engaging suspects amounted to a training
inadequacy so egregious that a constitutional violation was a highly predictable

consequence under §1983.
A. City had knowledge Donald had numerous issues as a Training Officer.

Olympia Police Department (OPD) hired Officer Donald on 11/1/2011. He
completed his probationary training officer status (PTO) in May 2013. The Olympia
Police Department had knowledge that Officer Donald had issues relating to his
competence as an officer, his capacity to control his emotion, and his ability to exercise

sound judgment, because there were clear warning signs prior to May 2015.

PLAINTIFFS’ TRIAL BRIEF DAVTES PEARSON, P.C.
AT

Page 22 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
oOo wma NY Dn nH FBP YW NO Ke

NUN NYO NO NO NY NO NO Fe He He Re ROO ee ee eee he
NHN OA FSF W Ne FH TD Oo WOW NIN DB WT BP W NB KF CO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 23 of 41

M 4/18/2012 -- Off Donald believed he could “pick and choose” the use of

force he should use or use the “highest level of enforcement allowed.

Donald’s responses to the level of enforcement that should be used:

“The best way to resolve the issue is to be firm and consider the highest level
of enforcement allowed, rather than encourage them [homeless people] to
leave the area, expecting that you will not have any further problems in the
future.”

*Is this what you believe or what you are being taught? What factors might
one take into consideration before engaging in “the highest level of
enforcement allowed?”

This is what I’m being taught, in my opinion, from other officers. Like I’ve
been instructed several times already, I should pick and choose what way I
like doing things, and in what ways I will differ from how I see things being
handled.

4/23/12023 -- Off Donald lacked Defensive Tactics (DT) skills and was in

need of additional training.

Question: They were somewhat surprised by the lack of variety of techniques
the academy taught you. Would you like to receive additional DT training?

Donald response: “Yes, without a doubt I would like to attend more
defensive tactics training if it becomes available.”

***Donald, however, failed to attend three (3) DT training courses in 2015
prior to the incident in May 2015.
4/27/2012 — Off Donald was failing to include “important facts” in his

reports.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.

ATTORNEYS AT LAW

Page 23 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267

TACOMA, WASHINGTON 98401
TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Co Oo NTN DOD HW BR W NY

NO NY NO DY DY RO DR i ea ea ee ia a
DN nA FF WwW NYDN KF CFD GO OH IQ DWH BR W HB KF SO

 

 

Case 3:18-cv-05267-RBL . Document 81 Filed 09/03/19 Page 24 of 41

Off Donald did not respond to criticisms appropriately during

debriefings.

Donald and I debriefed this call several times; each time we spoke about
the call it became evident we still didn’t fully understand the call’s
various components. I could tell Donald was frustrated during our
debriefs because he grew more and more pensive and _ less
communicative.

5/6/2012 — Off Donald’s ability to recall the incident was not accurate.
There were concerns that Off Donald’s memory of events as recited by
Officer Donald were not accurate.

5/20/2012 — Off Donald could not adequately communicate with other
responding officers.

5/31/2012 — Off Donald continued to struggle communicating with other
officers when responding.

6/14/2012 -- Off Donald had issues regarding situational awareness and

officer safety:

Off Donald continued to react emotionally and inappropriately when
responding to a call regarding subject with a gun:

6/22/2012 Mid-Term Evaluation

Off Donald struggled with report writing.

Officer Donald struggles in this area. He has had numerous rejected
reports in the past. Upon my review the reports were rejected for lack of
content and description.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.

ATTORNEYS AT LAW

Page 24 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267

TACOMA, WASHINGTON 98401
TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So AN Dn BR WY YN

NO NY NN YD NY NO RR ee ea ea ea il a
NH UU FPF WwW Nn KF DO OH NI DBD WNW BR W BB FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 25 of 41

@ Off Donald was not competent when Problem Solving.

After several observations at different incidents I conclude that he
struggles with Problem Solving. He begins to think it through but fails to
communicate with other Officers about his process or what he intends to
do.

@ 7/29/2012 -- Off Donald lacked sufficient skills in interacting with
“different groups/types of people.” Off Donald continued to struggle with
report writing.

@ 8/20/2012 — Off Donald struggled with responding appropriately to lessen
situations getting out of control.

M 8/25/2012 — Sgt. Costello and Training Officer B. Wylie found Off
Donald’s “extreme emotional response” inappropriate.

@ 12/18/2012 -- Off Donald continued to fail to notify dispatch when

responding and failed to wait for backup.

Donald did not inform Dispatch that he was contacting a male
subject. Donald did not ask for a second unit. He failed to call the
subject out, but rather closed the distance.

Incidents outlined above and more were never noted in Off Donald’s Progress
Reports dated Sept 2012 to March 2013. The Progress Reports all contained glowing

remarks about how great Off Donald performing as a training officer.

B. By not waiting for back-up, Officer Donald placed himself in situations
where use of force was “inevitable”, it failed to provide Donald with
adequate and necessary training. The City was fully aware.

PLAINTIFFS’ TRIAL BRIEF Gated es PC,
NEY:

Page 25 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So mea N Dn BR WY HN eB

Ny N NY NY NY DN KN Re Re ee ee ee ee Oe
NH A FF YW YN F& BD GO Oo NQ DWH KR WB BH KF O

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 26 of 41

1. Sergeant Allen Memo

In his memo to Lieutenant Holmes dated April 13, 2013, Sergeant Allen detailed

his concerns regarding Off Donald:

I am concerned that this is becoming a reoccurring theme for Officer Donald. I
am aware of other incidents (disorderly in bars — extracting one suspect from a
vehicle with other suspects still present in the car) where he acted alone in
situations where common sense and sound Police tactics call for more than one
Officer. In these prior instances, he was confronted by fellow Police Officers, but
the behavior has seemed to continue.

(Emphasis added). Sgt Allen voiced two concerns:

(1) Officer Donald did not wait for back up, and placed himself in a
position where the use of force was inevitable.

(2) Once Officer Donald was in that position, he made the decision to go
“hands on” with the aggressive suspect, exposing himself to attack
from the other three suspects that were present.

Sergeant Matt Renschler later noted in Off Donald’s April 30, 2013

Performance Review:

Officer Donald received counseling for taking independent action and failing to
wait for back-up during potentially dangerous situation earlier in the year. Several
of his reports were rejected by various supervisors for being unclear or lacking
sufficient detail. He needs to continue his efforts to improve communication skills
with various members of the public and document incidents in clear, detailed
reports.

The Board of Evaluators (BOE) highlighted:

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 26 of 41 ATTORNEYS AT LAW

age 40 0 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo Oe NY DBD WwW BR W HBO

NUN NY NY NY DN HN NO Ree ee ee ee hm eu ee ee
NHN OA FF YW DS F§ DO Oe QD WN KR WD NB FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 27 of 41

It is the opinion of the Board of Evaluators (BOE) that Officer Donald
may, on occasion, have difficulty taking feedback and/or input from
more senior officers (peers). It was said that at times he acts as if he is
“done learning.” Officer Donald also occasionally engages in
independent actions which have the potential of placing himself
and/or other officers in danger. There are performance areas needing
improvement but none so serious that it would cause the BOE undue
concern at this time. He has been, and will continue to be, counseled about
these things if they continue to be issues.

(Emphasis added).

Though Sergeant Allen identified the problems he recognized in Officer Donald
and had reported his concerns to Lt Holmes, though the evaluators had knowledge that
Officer Donald engaged in conduct which potentially placed himself or other officers in
danger, there is no record of Officer Donald receiving any type of follow-up training
related to Off Donald “engaging in independent actions which have the potential of
placing himself and/or other officers in danger.” Rather, the OPD simply “counseled”
Off Donald, expecting the problem to be solved. When questioned, Officer Donald
confirmed he never received additional training after he was counseled and had no
recollection of ever even seeing this memo. In fact, Officer Donald disagreed he did
anything wrong.

According to Scott Defoe, “Anything short of termination should have included
additional training and discipline to address the issues supervisors/evaluators noted

during probationary status.”

2. January 7, 2014 Incident:

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 27 of 41 ATTORNEYS AT LAW

age 2/0 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
oOo Oo ND Wn BR W YN

NO NY NO YW NY NO RO i ea ee ia ea a i
Nn OU FF WwW ND F& DO OH NI BD WH BR W bw FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 28 of 41

On January 7, 2014, Donald was again involved in an incident where force was

used without waiting for backup. Lt. Ray Holmes in his memo to the Deputy Chief

Nelson wrote:

Another area of concern relates to Officer Donald’s independent action during
the second contact with the male . . . . Officer Donald placed himself in a
predicament when he encountered Mr. Davis without a second officer.

Officer Donald did recognize that he needed additional units once Mr. Davis
displayed hostile and uncooperative behavior. The goal is to get Officer
Donald to understand that timing is essential when requesting a cover unit
during citizen contacts. Specifically, that it is better to recognize non-
compliant behavior and requesting another unit prior to engaging alone.

There is no record of Officer Donald receiving additional/particularized training

related to this issue.

C. The City failed_to properly train Officer Donald and was deliberately
indifferent to his failures, which was the moving force behind the
excessive force used.

1. Defensive Tactics Training: According to the 2008 Use of Force General
Order (effective May 21, 2015), officers were required to participate in annual
defensive tactics training. 1.4.3.(II[(B)(1)). It reads:

Each officer shall be proficient in the use of the defensive tactics and
the devices employed therein.

a. Participation in defensive tactics training sessions is
mandatory for all officers except those subject to alternative
training. [see 1.4.5]

b. Nonparticipation in any defensive tactics training session is
reported to an employee’s supervisor.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
ATTORNEYS AT LAW
Page 28 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267

TACOMA, WASHINGTON 98401
TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So ON Dn Wn BAB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 29 of 41

Annual defensive tactics training includes review of the Department’s
force model and its application. [see 1.3.1(II)]

Chemical agents instructors conduct all defensive tactics training
related to use of oleoresin capsicum (OC) and/or other chemical

agents.

Less-lethal weapons instructors conduct all training related to use of
the Taser conducted energy weapon.

There is no record of Officer Ryan Donald attending Defensive Tactics Training
on 8/6/14, 8/20/14, 2/17/15, 3/4/15, and 3/18/15. It is safe to assume Off Donald failed to

attend all five training sessions.

Had Officer Donald attended his defensive tactics training, he would not have felt
it was “easier” to use his gun, rather than use less lethal force. Had Officer Donald
attended his defensive tactics training, he would have had more confidence in the
effectiveness of less lethal force, such as his OC spray or his Taser, and would have
learned how to transition from firearm to less lethal force or to retain his gun in its

holster.
3. 2014 Gun Incident

On August 19, 2014, while responding to an incident involving a simple assault,
Officer Donald saw the suspect “exit[ing] the front door of the house pulling a suit case,

still yelling back toward the front of the house” that she was leaving. When the suspect

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.C.
£4] ATTORNEYS AT LAW

Page 29 0 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So Oa NIN Do nO BR W PO

NO NH NO NY NY NO RO mR me ee ea ea ea
Nn UO FSF Ww ND KF CD OW NI DB WW BR Ww HH FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 30 of 41

“ignored [his] presence,” Officer Donald “unholstered [his] firearm, keeping it in a low
ready position, and told V/Shadduck to stop and show [him] her hands.” In response, the
suspect raised her hands, yelling, “F*** you — shoot me!”

During debriefing, the supervisor noted:

I debriefed the incident privately with Officer Donald, and specifically discussed
my concerns about his decision to unholster his firearm and have it in the “low
ready” position, as described in his report, absent articulable concerns of a
potential deadly force encounter. Despite my concerns about his tactics, I do not
believe it was a violation of policy.

Mr. Defoe:

It is my opinion that by not providing additional training to Officer Donald in the
use of force policy, by not correcting his behavior as mandated by its own policy,
and by not recognizing that Officer Ryan Donald’s behavior related to the use of
deadly force violated General Order 1.3, the Olympia Police Department failed in
its duty to insure that Officer Donald followed the use of force policy pursuant to
its protocol.

4. Warning before shooting.

OPD Use of Force Policy in effect in 2015 last revised on 11/19/2012, did not
inform its officers, including Donald, that a warning should be given prior to using
deadly force. In the 2017 policy, it reads: “Under these circumstances, if feasible, some
warning should be given.” Defense police practice expert, Paynter, was startled to learn

a warning provision did not appear in the Use of Force policy in effect during 2015.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.C.
ATTORNEYS AT LAW

Page 30 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo ON Dn Wn BR WY NPN

NO NO NO NY NY RO RO ia ee ia ei ea i
Nn Oo FF YW NY FH DO Ow QD HW BP WH HB FSO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 31 of 41

It is disputed whether Officer Donald warned Plaintiff Chaplin and Thompson
before firing his weapon. Not one civilian witness reported hearing Officer Donald’s
warning to shoot, though many heard his commands to “Get down!” “Stay down!”
Fellow officer Paul Evers who was present at the scene shortly before shots were fired

did not report hearing warnings to shoot, though he heard Donald’s other commands.

5. Donald did not attend CIT training for years 2014 and 2015.

In 2013, Donald received CIT (Crisis Intervention Training) at the WA Criminal
Justice Training Center. Crisis Intervention training included “de-escalation, physical
control tactics, less lethal and deadly force.” Students were required to bring their Taser
holster. However, there is no record that Donald attended or “passed” CIT training in
2014 or prior to the incident in 2015. By not making sure Officer Donald attended CIT
training, the City was deliberately indifferent to Officer Donald’s failure to attend and
“pass” Crisis Intervention Training.

6. City failed to properly train Officer Donald in the use of his Taser.

OPD failed to adequately train Officer Donald in the use of CED/Taser in lieu of
deadly force. As a result, Officer Donald failed to deploy his Taser -- a less lethal force

— when he had ample opportunity to do so before resorting to deadly force.

@ General Policy in effect prior to May 21, 2015 provided:

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.C.
ATT AT LAW

Page 31 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
10
11
12
13
14
15
16
17
18
19
20
a
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 32 of 41

Officers are required to successfully complete department
approved training conducted by a CED-certified instructor before
being assigned a device.

Annual refresher training in CED is mandatory. During the
annual refresher training, officers who are unable to
demonstrate proficiency with the CED will not be authorized

its continued use of the device until remedial training is
successfully completed.

Donald received 3 training sessions on the use of CED. Once on 8/22/2012,
another on 4/17/2013 and a 2-hr CED update (power-point presentation) on 11/26/2014
prior to May 2015. The records show he attended, but they do not show whether or
not he was deemed qualified or that he demonstrated “proficiency” in the handling
of the device.

Donald testified he had no independent recollection of qualifying during his

training sessions.

Further, in January 2014, the Department knew that its officers were “unclear as
to whether CED (TASER) would have been authorized under OPD policy during various
scenarios. However, the Department not only failed to adequately train its officers in the
use of Tasers, it did not purchase training Tasers until 2017 — two years after the incident

in question.
Training officers noted on January 22, 2014:

Officers were unclear as to whether CED (TASER) would have been authorized
under OPD policy during various scenarios.

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 32 of 41 ATTORNEYS AT LAW

age 52 0 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Co OH ND Nn

10
11
12
13
14
15
16
17
18
19
20
2
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 33 of 41

This problem persisted and was noted in February 2014.

Many officers chose to go hands on with uncooperative suspects in the felony
crime scenario after being advised the suspect was possibly armed. There was
general confusion regarding whether the use of the CED (TASER) in that
scenario was within policy. Many officers acknowledged the need for training
CED’s for more realistic based CED training. More than one officer admittedly
stated their transition from hand gun to CED probably would not have been as
smooth as they performed it during the scenarios without training weapons.

A need to purchase training CED’s and use blue guns during scenarios was

identified.

Despite (1) there being general confusion amongst the officer regarding whether
the use of the CEW (TASER) in various scenarios was within policy; (2) the City being
aware that many officers admitted to needing additional training in the use of CED’s for
more realistic based CED training; (3) the City being aware that more than one officer
admittedly stated their transition from hand gun to CED probably would not have been as
smooth as they performed it during the scenarios without training weapons; and (4) the
City being aware of the need to purchase training CED’s and use blue guns during the
scenarios presented to its officer, the City ignored and failed to properly train its officer
in the use of CED’s. Thus, the City was deliberately indifferent to the need to further
train in the use of CED/Tasers. In fact, the City did not purchase training CED’s until

2017 — two years after the incident in question.

7. OPD failed to adequately train Donald when dealing with multiple subjects
while responding alone.

PLAINTIFFS’ TRIAL BRIEF DANTES PEARSON > B.C.
LAW

Page 33 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
oOo Aa ND nO BP Ww NO

NO NO NO NO NO NO ROR a ea ea ea
Nn UO FF WwW Ne KF OD OD OD NIH DH HW BR WY BH KF CO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 34 of 41

@ January 2014 Defensive Tactics (DT)Training

« 2 officer team DT mock scenes with 1 uncooperative assault
suspect and 1 uncooperative obstructing subject. Passive and
active resistance.

= 2 officer team DT mock scenes with 1 uncooperative assault
suspect and 1 uncooperative obstructing subject. Active and
assaultive resistance

After the training and while debriefing, training supervisors noted:

A need to provide further tactical training was identified as it pertains to
the set up and execution of high-risk scenarios. While it was found that officers
loosely followed the tactical guidelines, it was found that poor planning and
execution put officers in a position where they could be severely injured or
the force needed to affect an arrest would be elevated given their decisions.

@ February 19, 2014 -- training included

" 1-officer mock scenes with 1 uncooperative felony suspect and
a second scene with an uncooperative misdemeanor suspect

=" 2-team officer scenarios

During the debriefing, the supervisors noted:

Several officer continued to modify the straight-arm bar technique
under stress, by inappropriately using their legs to trip the suspect,
which increases the risk of injury to themselves when applying the
technique in the field. Officers also continued to have difficulty
transitioning to a different technique when the one they had
originally attempted to apply was failing.

= August 6" and 20" 2014 Defensive Tactics Training [Donald did
not attend].

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 34 of 41 ATTORNEYS AT LAW

age 540 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo OA NA Dn BR W NO

NO NO NY NY NO NO ROR Ree ee ea ea ee i
NHN OA FP WwW NY F§ CD OO OH NI DBD WNW BR W HB FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 35 of 41

Officers had to engage with a non-compliant suspect who used static
resistance to prevent officers from placing him under arrest. The exercise
involved a “pair of officers to gain control and maintain control of the
scene both verbally and physically when needed.”

@ October 1, 2014 — An 8-hour In Service training was held involving a
2-officer team.

8. Officer Donald was inadequately trained in the use of “less-lethal shotgun”
with bean-bag rounds.

In order to qualify, Officers were required to demonstrate annually in the use of
firearms, including the use of shotgun bean bag and “Pepperball.” Records show that
officers were not tested in the “Less Lethal” category until 2015, and Donald did not pass
his qualifications in the use of bean bag shotgun until 5 months after the incident,
10/24/2015 and 10/16/2015 respectively. (Off Donald last qualified on May 13, 2014.
Hence, Off Donald had not passed his annual qualifications test prior to May 21, 2015).

During the incident, Officer Donald did not consider or attempt to use his Bean-
bag Shotgun. Defoe determined Donald should have/could have taken his bean-bag

shotgun with him to use if necessary when he chased after the plaintiffs.

IV. STATE CLAIM OF NEGLIGENCE

Even if Officer Donald’s story is to be believed, Police practice expert, Scott

Defoe, determined Officer Donald used unreasonable police tactics when:

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.

P 35 of 41 ATTORNEYS AT LAW
age 5) 0 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
oo Aa NY DH Wn BR Ww HPO eS

NH NY NH NY HN DO —RO ROR ee ee ee ea ei a i
Nn A FF WwW YN FF DBD O60 WO QHD WH BR WwW PB FSO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 36 of 41

He pulled his patrol vehicle facing Plaintiffs, rather than from the rear;

He did not turn-on his emergency equipment when the area was pitch black
with low hanging trees;

He did not immediately identify himself as a police officer;

He prematurely un-holstered his weapon;

He did not wait for back-up when back-up officers were en-route;

By not waiting for back-up when, according to Donald, Plaintiff Chaplin ran
towards his patrol vehicle with his skateboard raised above his head as if to
damage his patrol vehicle;

He was a solo officer and he noticed they were “bigger and heavier” in
stature;

He moved from the driver’s-side door to the rear of the patrol vehicle to
“meet-up” with them;

He did not use defensive maneuvers against Thompson if indeed he was
grabbed and pushed;

By not bringing his Asp baton to work;

By not using defensive tactic to create distance during the altercation to use
his OC spray or his Taser;

By chasing after the plaintiffs rather than wait for back-up and K-9 officers;

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, Pc.
ATTOR
Page 36 of 41 920 FAWCETT -- P.O. BOX 1657

TACOMA, WASHINGTON 98401
TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So Oem YN DAW BP YW HP KS

NO NO NO NO KN NO NO Re Re eee eee ee ee ue
NH AN F&F WY NY K§ DO OH NQH DB WN BR WO NHB FO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 37 of 41

™@ By prematurely un-holstering his gun and keeping it in low-ready position
before Plaintiffs emerged from the woods, thus necessitating the need to
transition to less lethal force;
@ By not using less lethal force against Chaplin;
™@ By not using less lethal force against Thompson;
@ By not exercising gun retention techniques before firing his weapon.
Felony Conviction Superseded by Intervening Cause
Plaintiff were convicted of one count of Assault in the 3“ Degree against Officer
Donald. Defendants will likely argue that this cause of action is unavailable to the
Plaintiffs under RCW 4.24.420, which provides a defense to any action for damages for
personal injury (notwithstanding an action under 42 U.S.C. § 1983) when the plaintiff is
was engaged in the commission of a felony at the time of the injury. However, the statute
further requires that the felony be the proximate cause of the injury. RCW 4.24.420.
Proximate causation is not present when an independent, intervening act that could not
reasonably have been foreseen by the defendant interrupts the causal chain. Sluman v.
State, 418 P.3d 125, 150 (Wash. Ct. App. 2018).
That the Plaintiffs were convicted of assault in the third degree — a crime that
requires only that the defendant intended to put Officer Donald in fear of bodily injury —
supports that the Plaintiffs could not have reasonably foreseen that their conduct would

result in Officer Donald’s shooting them. Accordingly, the evidence will show that the

PLAINTIFFS’ TRIAL BRIEF A A le
fA] ATTORNEYS AT LAW

Page 37 0 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So Oo ND Nn SB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 38 of 41

element of proximate cause in this defense is not met, and that the defense articulated
under RCW 4.24.420 is inapplicable.

Furthermore, Officer Donald used deadly excessive force on two occasions — once
at the rear of his patrol vehicle and again near the wood line north of Cooper Point Rd.
According to Defoe, Officer Donald was negligent in his tactics and decisions leading up
to the firing of his weapon multiple times (once in the direction of fleeing suspects) at the
rear of his patrol vehicle. In fact, the City’s protocol strictly forbids firing of warning
shots. Plaintiffs were not convicted of committing a felony during this earlier incident at
the rear of the patrol vehicle. Hence, the felony defense rule is inapplicable as it relates
to this earlier incident.

V. STATE CLAIM OF OUTRAGE

The tort of outrage requires the proof of three elements: (1) extreme and
outrageous conduct, (2) intentional or reckless infliction of emotional distress, and (3)
actual result to plaintiff of severe emotional distress. Thomas v. Cannon, 289 F.Supp.3d
1182, 1203 (W.D. Wash. 2018) (citing Kloepfel v. Bokor, 149 Wn.2d 192, 195, 66 P.3d
630 (2003)).

Intentionally and recklessly firing warning shots into the pavement and once in
the direction of fleeing misdemeanor suspects is extreme and outrageous conduct.

Officer Donald knew when he fired those shots, the shots would cause emotional distress,

but he disregarded it. In fact, the shots were fired with the specific purpose to cause

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 38 of 41 ATTORNEYS AT LAW

age v 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
So ma NY Dn nH BP WY NO Ke

NO NO NO NO NO NO NO RRR Re eee eee ee OD eee
NH VU FP WwW NH FKF§ DO OD NIN DA WwW BR WOW BB KF CO

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 39 of 41

severe emotional distress. To frighten them into submission. To teach them a lesson
they would never forget. To let them know who was boss.
VI. DAMAGES

Mr. Chaplin and Mr. Thompson each seek general damages for their injuries
caused by Officer Donald and the City of Olympia. Mr. Chaplin and Mr. Thompson do
not seek economic damages in the form of past medical care, past wage loss or future loss
of wages or earning capacity. However, Mr. Chaplin seeks economic damages for future
medical care, treatment and services, as well as necessary household help and expenses
associated with his long term care needs. Mr. Chaplin and Mr. Thompson also seek
punitive damages for Defendant Donald’s violation of the Plaintiffs’ civil rights
guaranteed by the United States Constitution. Finally, Mr. Chaplin and Mr. Thompson
seek costs, expenses, and reasonable attorney’s fees pursuant to all applicable statutory
authority including, but not limited to 28 U.S.C. § 1920, 42 U.S.C. § 1988, and RCW

4.84, et seq., and any further relief as the court may deem just and equitable.

DATED this 3“ day of September, 2019.

By:  /s/ Sunni Ko
SUNNI KO, WSBA# 20425

LAW OFFICES OF SUNNI KO
1105 Tacoma Avenue South
Tacoma, WA 98402

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
P 39 of 4] ATTORNEYS AT LAW

age 57 O 920 FAWCETT -- P.O. BOX 1657
3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
Oo A NDB n FBR WY YPN

NO NY NO NY NY RO RO ee ea ea ea a i
Nn OU FF WwW NY KF FDO wn NIN BD WH BR W HB KF OO

 

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 40 of 41

Tel: (253) 383-5346, x129
Fax: (253) 572-6662

sunni@sunnikolaw.com

By: /s/_ Monte Bersante
MONTE BERSANTE, WSBA# 17083
BRIAN M. KING, WSBA# 29197

DAVIES PEARSON, P.C.

920 Fawcett Avenue, PO Box 1657
Tacoma, WA 98401

Tel: (253) 620-1500

Fax: (253) 572-3052
mbersante@dpearson.com

bking@dpearson.com

PLAINTIFFS’ TRIAL BRIEF DAVIES P ingest P.C.
RNEY:

Page 40 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:18-cv-05267-RBL Document 81 Filed 09/03/19 Page 41 of 41

CERTIFICATE OF SERVICE

The undersigned certifies that under penalty of perjury under the laws of the State
of Washington that on the below date I caused to be served the foregoing document on:

Attorney for Defendants

Andrew Cooley

Kimberly J. Waldbaum

Keating, Bucklin & McCormack, Inc., P.S.
801 Second Avenue, Suite 1210

Seattle, WA 98104

( ) Via U.S. Mail

( ) Via Facsimile

(_ ) Via Hand Delivery

(X) Via Email

SIGNED this 3rd day of September, 2019, at Tacoma, Washington.
/s/ Marie Lucente

Marie Lucente
Legal Assistant to Monte Bersante

PLAINTIFFS’ TRIAL BRIEF DAVIES PEARSON, P.c.
ATTORNEYS AT LAW

Page 41 of 41 920 FAWCETT -- P.O. BOX 1657

3:18-cv-05267 TACOMA, WASHINGTON 98401

TELEPHONE (253) 620-1500
TOLL-FREE (800) 439-1112
FAX (253) 572-3052

 
